Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first bag being connected to the belt by only the first seam as claimed in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-10, 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations regarding “said first bag rotating posteriorly”, “said first bag rotating anteriorly”, “said second bag rotating posteriorly”, “said second bag rotating anteriorly” are not well defined, as it is not clear from the disclosure what is structurally defined that allows the first and second bag to rotate by buoyancy. The disclosure in Par. 42 notes the bags are attached by hinges 22 that enable a user to rotate 360 degrees while each bag remains in a horizontal position, thereby appearing that the bags remain in a horizontal position regardless of the user’s position, and when the limitations are read, the limitations seem to suggest the same. However, when looking at the drawings, it is clear that the bags follow the user, and therefore do not rotate about the seam as claimed, as the bag is fixed relative to seam, but rather rotates with the user to remain in line with user. Appropriate clarification to the claim language should be made. 
Regarding claim 2, the limitations of “said first flap being configured to overly a right part of the waist” and “said second flap being configured to overly a left part of the waist” are not well defined, as the term “overly” is not well defined and does not appear to be defined by the specification. It appears what is meant by the claim is that the first flap is configured to fit over a right part of the waist and the second flap is configured to fit over a left part of the waist and will be interpreted as such for examination purposes. 
Regarding claim 20, the limitation of the first bag is connected to said belt by said first seam an only first seam is not well defined, as from the drawings, it appears the bag connects to pieces 221, which are then connected to the belt 200, therefore the bag does not appear to be connected to the belt by only the first seam as claimed, and therefore, the scope is unclear. 
Further, claim 2 has the same issue as claim 1 regarding the “rotating anteriorly” and “rotating posteriorly” as seen above.  
Claim 18 recites the limitation "said first clip part to said second clip part" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Denbo (U.S. 1752969) in view of Chamberlain (U.S. 2898610)
Regarding claim 1, Denbo discloses a device to be worn by a swimmer shifting between a prone position and a supine position during swimming instruction, comprising: 
a belt (Fig. 2 belt 17) configured to be worn around a waist of the swimmer (Fig. 1, belt 17 around waist of swimmer);
a first bag (Fig. 2, left bag 10) being connected to said belt and extending outwardly from said belt, 
and a second oblong (Fig. 2, right bag 10) shaped bag being connected to said belt, extending outwardly from said belt, and opposing said first bag (Fig. 1, two bags are opposite one another), 
said first bag rotating posteriorly by buoyancy when the swimmer moves to the prone position (Fig. 1, bags 10 align longitudinally with swimmer, therefore bags will be in first horizontal position when swimmer is prone, i.e. rotate with swimmer to prone position); 
said first bag rotating anteriorly by buoyancy when the swimmer moves to the supine position; (Fig. 1, bags 10 align longitudinally with swimmer, therefore bags will be in opposite second horizontal position when swimmer is supine i.e. rotate with swimmer to supine position)
said second bag rotating posteriorly by buoyancy when the swimmer moves to the prone position; (Fig. 1, bags 10 align longitudinally with swimmer, therefore bags will be in first horizontal position when swimmer is prone, i.e. rotate with swimmer to prone position)
and said second bag rotating anteriorly by buoyancy when the swimmer moves to the supine position (Fig. 1, bags 10 align longitudinally with swimmer, therefore bags will be in opposite second horizontal position when swimmer is supine i.e. rotate with swimmer to supine position)
However, Denbo does not disclose said first seam being configured to align longitudinally along a left side of a waist of the swimmer; said second seam being configured to align longitudinally along a right side of the waist of the swimmer
Chamberlain discloses said first bag connected to said belt along a first seam (see annotated figure below)

    PNG
    media_image1.png
    178
    227
    media_image1.png
    Greyscale

Chamberlain discloses a seam along a bag and while Chamberlain does not explicitly disclose said first seam being configured to align longitudinally along a left side of a waist of the swimmer; said second seam being configured to align longitudinally along a right side of the waist of the swimmer; this would be a matter of duplication of parts, as Chamberlain discloses a second oblong shaped bag, and one of ordinary skill would readily recognize the seam would be present on both bags and The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04 (VI) (B). When Denbo which discloses left and right side bags is modified with the concept of having a seam as seen in Chamberlain, the combination as a whole would have the left and right bags of Denbo each having a seam as taught by Chamberlain, and the seam would be configured longitudinally. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the swim training bags of Denbo with the seam of Chamberlain to provide Denbo with the additional feature of being able to neatly fold flat when deflated to be able to store more easily (Col. 1 Lns. 40-45)
Regarding claim 2, Denbo discloses A device to be worn by a swimmer shifting between a prone position and a supine position during swimming instruction, comprising: 
 a first oblong shaped bag having a meridian (see annotated figure below); 
 a second oblong shaped bag having a meridian (see annotated figure below), and a belt (Fig. 2 belt 17) for encircling a waist of a swimmer being connected to said oblong shaped bag, said belt including a first flap (see annotated figure below), a second flap (see annotated figure below), and a belt segment (see annotated figure below), said first flap being configured to overly a right part of the waist of the swimmer (see annotated figure below) and being connected to said belt segment and said first oblong shaped bag, said first flap extending medially from said meridian (see annotated figure below), and being configured to run longitudinally along the right part of the waist of the swimmer (see annotated figure below); 
said second flap being configured to overly a left part of the waist of the swimmer and being connected to said belt segment (see annotated figure below), and said second oblong shaped bag, said second flap extending medially from said meridian (see annotated figure below), and being configured to run longitudinally along the left part of the waist of the swimmer (see annotated figure below), 

    PNG
    media_image2.png
    266
    685
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    176
    374
    media_image3.png
    Greyscale

said first oblong bag rotating posteriorly by buoyancy when the swimmer moves to the prone position (Fig. 1, bags 10 align longitudinally with swimmer, therefore bags will be in first horizontal position when swimmer is prone, i.e. rotate with swimmer to prone position);
said first oblong bag rotating anteriorly by buoyancy when the swimmer moves to the supine position (Fig. 1, bags 10 align longitudinally with swimmer, therefore bags will be in opposite second horizontal position when swimmer is supine i.e. rotate with swimmer to supine position); 
said second oblong bag rotating posteriorly by buoyancy when the swimmer moves to the prone position (Fig. 1, bags 10 align longitudinally with swimmer, therefore bags will be in first horizontal position when swimmer is prone, i.e. rotate with swimmer to prone position), 
and said second oblong bag rotating anteriorly by buoyancy when the swimmer moves to the supine position (Fig. 1, bags 10 align longitudinally with swimmer, therefore bags will be in opposite second horizontal position when swimmer is supine i.e. rotate with swimmer to supine position).
However, Denbo does not disclose said first flap having a first seam being connected along said meridian, said second flap having a second seam being connected along said meridian
Chamberlain discloses said first bag connected to said belt along a first seam (see annotated figure below)

    PNG
    media_image1.png
    178
    227
    media_image1.png
    Greyscale

Chamberlain discloses a seam along a bag and while Chamberlain does not explicitly disclose said second bag being connected to said belt along a second seam, this would be a matter of duplication of parts, as Chamberlain discloses a second oblong shaped bag, and one of ordinary skill would readily recognize the seam would be present on both bags and The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04 (VI) (B)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the swim training bags of Denbo with the seam of Chamberlain to provide Denbo with the additional feature of being able to neatly fold flat when deflated to be able to store more easily (Col. 1 Lns. 40-45)
Regarding claim 3, Denbo discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
Denbo discloses said first oblong shaped bag has a length (Fig. 2, bag 10 has length) 
However, Denbo does not disclose said first seam has a length equal to one half of said length of said first oblong shaped bag. 
Chamberlain discloses said oblong shaped bag has a length and said seam has a length (see Fig. 1, oblong shaped object 10 has length and seam has length) and while Chamberlain does not explicitly disclose said hinge has a length equal to one half of said length of said oblong shaped bag, The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the seam of Chamberlain to a length of half of the oblong shaped bag as a matter of change in size and design choice 
Regarding claim 4, Denbo discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
Denbo further discloses said belt further includes: a further belt segment being connected to said first flap and said second flap (Fig. 2, belt segment 17 connected to both first flap and second flap). 
Regarding claim 9, Denbo discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Denbo discloses said belt has a buckle and said buckle allows said belt to adjust to a circumference (Col. 2 Lns. 10-15, adjustable belt strap 17, 18 to secure device) 
While Denbo does not explicitly disclose between sixty centimeters and one hundred thirty centimeters, this would be a matter of change in size and the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow the adjustable belt of Denbo to adjust between the claimed range. 
Regarding claim 10, Denbo discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Denbo discloses said belt segment adjusts (Col. 2 Lns. 10-15, adjustable belt strap 17, 18 to secure device) 
While Denbo does not explicitly disclose from nineteen centimeters to forty one centimeters, this would be a matter of change in size and the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow the adjustable belt of Denbo to adjust between the claimed range. 
Regarding claim 19, Denbo discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Denbo discloses said first bag is oblong shaped (Fig. 2, bag 10 has greater length than width, i.e. oblong)
Regarding claim 20, Denbo discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Denbo discloses said first bag is connected to said belt (Fig. 2, bag 10 connected to belt 17)
However, Denbo does not disclose said first bag is connected to said belt by said first seam and only said first seam. 
Chamberlain discloses said first bag is connected to said belt by said first seam (see annotated figure below) and while does not explicitly disclose by only said first seam, this would be a matter of design choice as Denbo discloses said first bag connected to said belt and when modified by Chamberlain which discloses it is known to connect a bag to a belt via a bag seam, the combination as a whole would suggest the bag of Denbo being connected to belt via a bag seam as seen in Chamberlain. 

    PNG
    media_image1.png
    178
    227
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the swim training bags of Denbo with the seam of Chamberlain to provide Denbo with the additional feature of being able to neatly fold flat when deflated to be able to store more easily (Col. 1 Lns. 40-45)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denbo (U.S. 1752969), Chamberlain (U.S. 2898610) in view of Weissbuch (6071161)
Regarding claim 18, the device according to claim 1 can be seen above in the combination of Denbo (U.S. 1752969) and Chamberlain (U.S. 2898610)
Denbo further discloses placing said belt around the waist of the swimmer and tightening said belt around the waist of the swimmer (Fig. 1,belt is around waist, Col. 2 Lns. 10-15, belt 17,18 adjustable to secure device)
However, Denbo does not disclose clipping said first clip part to said second clip part and aligning said first seam longitudinally on the left side of the waist and aligning said second seam longitudinally on the right side of the waist
Weissbuch discloses clipping said first clip part to said second clip part (Fig. 2, clips 52, 54 clip together)
Weissbuch discloses aligning the buoyancy element vertically on the right and left sides of the waist (see Fig. 3) and while Weissbuch alone does not explicitly disclose aligning said first seam longitudinally on the left side of the waist and aligning said second seam longitudinally on the right side of the waist, when taken in combination with the other cited references, which disclose the first and second seam as claimed, one of ordinary skill would readily recognize the combination as a whole would provide a vertically oriented oblong shaped bag as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the swim training bags of Denbo with the alignment of Weissbuch to provide Denbo with the feature of being able to provide the desired buoyancy characteristics to meet the needs of the user (Col. 1 Lns. 40-45)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 9-10, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194.  The examiner can normally be reached on M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RKP/
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711